Unpublished opinions are not binding precedent in this circuit. PER CURIAM: S&H Restaurant, Incorporated, Man-dal Enterprises L.C., partner corporations, and the owners and operators, appeal the district court’s order denying their motion for a new trial. We review for abuse of discretion the denial of a motion for a new trial, and “will not reverse such a decision save in the most exceptional circumstances.” Gentry v. E. W. Partners Club Mgmt. Co., 816 F.3d 228, 241 (4th Cir. 2016) (internal quotation marks omitted). “A new trial will be granted if (1) the verdict is against the clear weight of the evidence, or (2) is based upon evidence which is false, or (3) will result in a miscarriage of justice, even though there may be substantial evidence which would prevent the direction of a verdict.” Cline v. Wal-Mart Stores, Inc., 144 F.3d 294, 301 (4th Cir. 1998) (internal quotation marks omitted). In reviewing a grant or denial of a new trial, “the crucial inquiry ... is whether an error occurred in the conduct of the trial that was so grievous as to have rendered the trial unfair.” Gentry, 816 F.3d at 241 (internal quotation marks omitted). We have reviewed the record and the Appellants’ arguments and affirm for the reasons cited by the district court. Perez v. S & H Rest., Inc., No. 1:15-cv-01259-LO-JFA (E.D. Va. filed Dec. 21, 2016; entered Dec. 22,2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process. AFFIRMED